Title: Notes on Fresco Painting, [before 6 August 1790]
From: Jefferson, Thomas
To: 



[before 6 Aug. 1790]

Fresco painting.
The plaister is of the common composition and laid on in the common way, except the last coat which is half lime, half sand, not laid on too smooth.

If the last coat is put on early in the morning the painter can work on it all that day, and the next day, only moistening it occasionally with a brush and water.

Old plaistering can be painted, only hacking it so as to recieve a thin coat of plaister.

Schneider is a scene painter. He asks 1 dollar the sq. yard for ornamented parts let the design be what it will.
1¼ dollar the square yard for plain blue or yellowbecause they require 3. coats. The other colours but one.
The colours are mixed with water onlyvery thick
vermilion (red), orpiment (yellow), powder blue.
patent-yellow also. The white is of lime alone
The green is a mixture of yellow and blue.
If laid on hard, it will rub up the plaister and look ill—must be laid on delicately.
The colours are very different when they are dried on the plaister, from what they appear in the pot. Therefore attention must be paid to this.

Schneider would ask 2. dollars a day, and be found diet, lodging washing, colours, brushes &c:

He painted 6. square yards in about 12 hours; in which there was a
 landscape about 12 I. by 18.I. a pot of flowers 2.f. by 1.f. a column 5.f. high with a garland, 3 pannels of marble work, and 3. do. with border
